Citation Nr: 0610357	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  02-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1971 to May 
1972.  He had additional service in the Army National Guard 
of Ohio from May 1972 to February 1974, and the Army National 
Guard of Kentucky from February 1974 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2003 for additional 
development upon the Board's decision to reopen the 
previously disallowed claim for service connection of a low 
back disorder based on the submission of new and material 
evidence.  This matter was originally on appeal from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
currently diagnosed degenerative disc disease and 
degenerative joint disease of the lumbar spine were not 
identified during service and that degenerative joint disease 
of the lumbar spine did not manifest to a compensable degree 
within the one-year presumptive period following the 
veteran's discharge from active service; there is competent 
medical evidence of record that shows that the veteran's 
degenerative disc disease and degenerative joint disease of 
the lumbar spine are not related to any symptomatology noted 
during service.

3.  There is competent medical evidence of record that shows 
that the veteran's currently diagnosed adjustment disorder is 
not related to any symptomatology noted during service.

4.  A personality disorder is not considered a disability for 
VA compensation purposes. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R.   §§ 3.159, 3.303 
(2005).

3.  Personality disorders are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in April 2002, January 2004, and September 2004, the RO and 
Appeals Management Center (AMC) advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notices advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The Board also recognizes 
that the September 2004 VCAA notice specifically requested 
that the veteran provide any evidence in his possession that 
pertained to his claims.  38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, to the extent 
any of the enhanced duty to notify provisions were not met 
prior to the appealed rating decision, the Board notes that 
it was harmless error as the case was reconsidered again in 
October 2005 and the Supplemental Statement of the Case 
(SSOC) was provided to the veteran.  Also, the notice was 
provided by the AMC prior to the most recent transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the claims would not be prejudicial error to the 
veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
July 2002 rating decision, August 2002 Statement of the Case 
(SOC), December 2002 SSOC, and October 2005 SSOC, which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The August 2002 
SOC and October 2005 SSOC provided the veteran with notice of 
all the laws and regulations pertinent to his claims, 
including the law and implementing regulations of the VCAA.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained private treatment records identified by the veteran 
from Dr. M.H. and Dr. J.B.  The AMC obtained records on 
treatment the veteran received when he worked as a civilian 
at the Army Depot in Richmond, Kentucky.  Dr. K.C.'s office 
responded that they had no current records on the veteran and 
added that any records of treatment the veteran might have 
had over three years ago would have been "pulled out."  The 
AMC afforded the veteran VA examinations in January and 
February 2004 and obtained nexus opinions in accordance with 
the Board's November 2003 Remand.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Additionally, the Board finds that the AMC complied 
with the Board's November 2003 Remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Accordingly, the Board will 
proceed with appellate review.     


II.       Service Connection for a Low Back Disorder

Service medical records showed that in August 1971, the 
veteran sustained an injury to his back when he fell from an 
emergency ladder.  He sustained abrasions to his lower back 
and he had some paravertebral tenderness with mild spasm.  An 
x-ray revealed no fracture of the lumbosacral spine but spina 
bifida was present.  The service examiner provided an 
impression of abrasion of the back, lumbosacral strain, and 
x-ray evidence of spina bifida.  Follow-up records dated in 
August 1971 and September 1971 showed treatment for 
complaints of discomfort and soreness in the veteran's lower 
back.  The assessments noted were lumbosacral strain and 
recurrent lumbosacral strain.  A September 1971 radiographic 
report noted that the spina bifida was a congenital anomaly.  
A September 1971 record noted an impression of lumbosacral 
strain resolved.  

Thereafter, a January 1972 service medical record indicated 
that the veteran continued to experience low back pain.  
Series of the lumbosacral spine were negative.  The service 
examiner maintained that the veteran tended to exacerbate his 
symptoms intermittently.  The physical examination revealed 
point tenderness over L4-L5, but no paravertebral spasms and 
no radiation of pain.  The service examiner provided an 
impression of chronic lumbosacral strain.  A follow-up record 
dated in January 1972 noted that the veteran's pain had 
improved, but in March 1972, the veteran continued to 
experience low back pain.  The May 1972 separation 
examination report and Report of Medical History noted no 
complaints or findings referable to a low back disorder.  

Army Depot records included an October 1981 record that noted 
that the veteran sustained a non-occupational injury to his 
back when he twisted around to pick up a log.  The assessment 
was musculoskeletal lumbosacral strain.  A follow-up record 
noted musculoskeletal lumbosacral strain resolved.  Records 
dated in September and October 1984 showed that the veteran 
reported that he hurt his back when he bent over to pick up a 
piece of wood at which time he experienced a sudden onset of 
pain that eventually radiated into his ribs.  The pain was 
reported to have resolved and a final examination was normal.  

Records from Berea Hospital dated from March 1980 to October 
1984 showed that the veteran complained of lower back pain in 
October 1984.  The diagnosis was acute lumbar strain.  An 
October 1984 radiographic report noted a conclusion of normal 
lumbar spine with spina bifida occulta of S1. 

Army Deport records dated in January 1986 noted that the 
veteran sustained an occupational injury (fell on right hip) 
and that he currently complained of back pain.  Several 
assessments were noted and included probable muscle strain 
secondary to somatic dysfunction, probable muscle strain, 
somatic dysfunction, somatic dysfunction/myositis, and 
somatic dysfunction secondary to acute muscle spasm.  A 
January 1986 radiology record noted that a view of the lumbar 
spine, upper pelvis, and right hip revealed no abnormality of 
the bony structures visualized.  

Army Depot records dated in September 1993 showed that the 
veteran complained of bilateral low back pain that occurred 
after he bent over to pick up a pencil at work that morning.  
The examiner noted an assessment of back strain.  Follow-up 
records eventually noted an assessment of back pain resolved.  
Records dated in August 1996 showed that the veteran 
complained of lower lumbar pain with radiation to the right 
hip and groin.  A September 1996 record noted an assessment 
of back strain resolved.  An April 1997 record showed that 
the veteran reported that he hurt his back while lifting a 
bag of potting soil from the back of the car at home.  He 
complained that his back hurt constantly with sharp pains 
that went down the front of his right leg.  The assessment 
was old injury and back strain.  A May 1997 record noted an 
assessment of back strain resolved.  Records dated in March 
1999 noted that the veteran sustained another back injury. 

Records from Dr. J.B. included an April 1999 letter that 
described that the veteran sustained a work injury to his 
back while lifting a box into a truck on March 15, 1999.  Dr. 
J.B. reported that the injury left the veteran with back pain 
that radiated to his right hip, thigh, and lower leg.  Dr. 
J.B. noted that a magnetic resonance imaging (MRI) scan of 
the lumbar spine seemed to reveal a right paracentral 
herniated nucleus pulposus at L3-L4 that was consistent with 
the veteran's right thigh to knee pain.  Dr. J.B. provided an 
impression of herniated nucleus pulposus at L3-L4, right.  In 
a May 1999 letter, Dr. J.B. confirmed this diagnosis.  In a 
June 1999 letter, Dr. J.B. maintained that the veteran's 
herniated disk causing right hip and leg pain was a direct 
result of the March 15, 1999 injury.  

Records from Dr. M.H. dated from June 1999 to September 2004 
showed that the veteran was followed for low back pain.  

The November 2003 VA examination report showed that the 
veteran reported on his in-service back injury.  The veteran 
currently complained of back muscle weakness with dull pain 
that radiated to the front of his thighs.  The physical 
examination was normal.  The examiner provided a diagnosis of 
status-post falling injury to the lumbosacral spine in 
"1972," chronic low back pain, and mild degenerative 
spurring of L3-L4.  

The January 2004 VA examination report showed that the 
examiner reviewed the claims file.  The VA examiner discussed 
the veteran's in-service back injury in 1971 and subsequent 
injuries.  The report on the x-ray noted that there was 
degenerative disc disease at L5-S1 and spondylosis of the 
lumbar spine.  X-rays of the cervical spine also showed 
degenerative changes.  The examiner provided an assessment of 
lumbar spine degenerative disc disease and degenerative joint 
disease.  The examiner summarized that the veteran sustained 
one fall in the military with presentations for low back pain 
and sprain, no documented treatment between 1972 and 1981 for 
low back pain, and multiple injuries in the community and at 
work for which he received Workers' Compensation and eventual 
retirement.  The examiner opined that it was unlikely that 
the current low back disorder was related to the veteran's 
military service since he accepted compensation for a work 
related injury to his back, and by his own history, he did 
not require medical attention for back complaints until 
several years after his discharge.  The examiner added that 
it was also notable that the veteran had significant cervical 
spine degenerative disc disease and degenerative joint 
disease, suggesting hereditary and life events had affected 
the axial skeleton beyond the low back.  This, the examiner 
opined made even less likely that the degenerative disc 
disease and degenerative joint disease of the lumbar spine 
were related to the single episode described as happening in 
the military.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The medical evidence of record shows that the veteran is 
currently diagnosed with degenerative disc disease and 
degenerative joint disease of the lumbar spine.  The service 
medical records, while significant for a back strain, are 
absent any findings of disc disease or joint disease of the 
lumbar spine during service, and do not show that joint 
disease of the lumbar spine manifested to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service.  There is competent medical 
evidence of record that shows that the veteran's current low 
back disorder is not related to any symptomatology noted in 
service.  The January 2004 VA examiner's unfavorable opinion 
is based on a review of the veteran's claim file, supported 
by a rationale, and found to be persuasive when considered 
with the rest of the evidence of record.  There is no 
competent medical opinion to the contrary.  As for the 
veteran's opinion on the cause of his current low back 
disorder, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertion of a relationship between his low back disorder 
and his military service cannot constitute competent evidence 
of such a relationship.  As such, the Board finds the January 
2004 VA examiner's opinion dispositive on the medical 
question of whether the veteran's current low back disorder 
is related to an incident of his military service.  For the 
foregoing reasons, the Board concludes that service 
connection for a low back disorder is not warranted. 


III.     Service Connection for an Acquired Psychiatric 
Disorder and Personality
          Disorder 

Service medical records showed that in January 1972, the 
veteran presented in the dispensary with complaints of marked 
irritation with aircraft noise.  The veteran was referred to 
the Mental Health Clinic with a provisional diagnosis of 
anxiety-situational.  The consultant discussed the veteran's 
report of irritation with aircraft and added that the veteran 
further reported a past history of some adjustment 
difficulties.  The consultant provided an impression of 
personality pattern disorder.  The consultant commented that 
there was no psychosis or neurosis present and that the 
veteran's problems were characterological in nature.  The May 
1972 separation examination report and Report of Medical 
History noted no complaints or findings referable to a 
psychiatric disorder.  

Records from Berea Hospital dated from March 1980 to October 
1984, Dr. J.B.'s records dated from April 1999 to July 1999, 
and Army Depot records dated from July 1981 to January 2000, 
were all absent any relevant complaints or findings. 
Records from Dr. M.H. dated from June 1999 to September 2004 
included a July 1999 record that noted that the veteran had a 
past history of "anxiety."  

The January 2004 VA examination report showed that the 
examiner reviewed the claims file.  The examiner related that 
the veteran reported that he had not received any mental 
health treatment since his discharge from service.  He 
indicated that his primary care non-VA physician prescribed 
him medication (Lorapam) five years ago, which he only took 
for a week or two.  He reported that his chief complaint was 
stress created by difficulties with his adult children and 
caring for his grandchildren.  The examiner provided a 
diagnosis of adjustment disorder on Axis I.  The examiner 
opined that it was not likely that the veteran's symptoms 
reported while on active duty were related to his current 
symptoms.  The examiner explained that the veteran's current 
symptoms appeared to be quite minimal and appeared to be 
related to adjustment to family problems related to his adult 
children and care-giver stress with respect to caring for his 
grandchildren.  

The medical evidence of record shows that the veteran is 
currently diagnosed with an adjustment disorder that the 
January 2004 VA examiner determined was not related to any 
symptoms reported during service.  The January 2004 VA 
examiner's unfavorable opinion is based on a review of the 
veteran's claim file, supported by a rationale, and found to 
be persuasive when considered with the rest of the evidence 
of record.  There is no competent medical opinion to the 
contrary, and the veteran is not competent to render an 
opinion on medical causation.  Therefore, the Board finds the 
January 2004 VA examiner's opinion dispositive on the medical 
question of whether the veteran's current adjustment disorder 
is related to an incident of his military service.  For the 
foregoing reasons, the Board concludes that service 
connection for an acquired psychiatric disorder is not 
warranted. 

As for the claimed personality disorder, the Board notes that 
VA regulations do not provide a basis for service connection 
for a mere personality disorder; rather, a diagnosed 
psychiatric disability is required.  Accordingly, service 
connection for a personality disorder is not warranted. 


As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied. 

Service connection for an acquired psychiatric disorder is 
denied. 

Service connection for a personality disorder is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


